DETAILED ACTION
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 20-28, drawn to a system for generating predicted outcomes to adjust resource inputs, classified in CPC class G06Q 10/06313, resource planning in a project environment.
Claims 29-37, drawn to a system for transmitting a vision, goal, strategy based on an outcome and impact, classified in CPC class G06Q 10/06375, prediction of a business process impact based on a change.

Inventions I and II are related as sub-combinations disclosed as usable together in a single combination. The sub-combinations are distinct if they do not overlap in scope and are not obvious variants and if it is shown that at least one sub-combination is separately usable. In the instant case, sub-combination I has separate utility such as  to receive resource inputs available to the strategic initiative, and each of the plurality of second input devices being configured to transmit the resource inputs to the processor; an initiative interface system including a first input/output device and to transmit the at least one adjusted predictive outcome to the first input/output device and the second input/output device for further adjustment of one or more of the first input, the resource inputs, and the second input, whereas sub-combination II has separate utility such as to transmit one or more of the vision, the goal, the strategy, the objective, the measure, the target, the outcome, the impact, and the causal link to a third user by way of a communication system, wherein one or more of the first input, the resource inputs, and the second input is adjusted on the basis of the outcome and the impact. See MPEP § 806.05(d).
The examiner has required restriction between sub-combinations usable together.
Where applicant elects a sub-combination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub-combination will 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
 (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683     
3/16/2021